Exhibit 10.5

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”) is made as of March 24,
2015, by and between ARE-MA REGION NO. 48, LLC, a Delaware limited liability
company (“Landlord”), and ARIAD Pharmaceuticals, Inc., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of January 4, 2013, as amended (i) by a First Amendment (“First Amendment”) to
Lease dated as of September 16, 2013, and (ii) by a letter dated as of
October 17, 2013 (as so amended, the “Lease”), wherein Landlord leased to Tenant
certain premises (“Premises”) located at 75-125 Binney Street, Cambridge,
Massachusetts, more particularly described in the Lease.

B. Landlord and Tenant desire to amend the Lease as hereinafter provided.

C. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Lease.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1. Target Commencement Date. The Basic Lease Provisions are hereby amended by
changing the Target Commencement Date from February 20, 2015 to March 24, 2015.

 

2. Commencement Date. Section 2 of the Lease is hereby amended as follows:

 

  (a) The first sentence of Section 2(b) is hereby deleted and replaced with the
following:

“The “Commencement Date” is agreed to be March 24, 2015. Notwithstanding the
foregoing, Tenant’s obligation to pay Rent hereunder shall be abated on a day
for day basis for any period of Landlord Delay. The term “Landlord Delay” shall
mean any actual net delay in Tenant’s completion of the Tenant Improvements
caused by Landlord, all determined and subject to the same conditions and
limitations, mutatis mutandis, as applicable with respect to a Tenant Delay as
provided in Section 4.2 of the Work Letter.

 

  (b) Section 2(b) is further amended by deleting the last sentence thereof.

 

  (c) Section 2(c) is hereby deleted from the Lease; all references thereto in
the Lease are also deleted

 

3. Base Rent Adjustments. Section 4(a) of the Lease shall be amended by deleting
the same and substituting therefor the following:

 

  “(a) Base Rent Adjustments.

 

  (i) Base Rent shall be increased on each Adjustment Date by multiplying the
Base Rent payable immediately before such Adjustment Date by the Base Rent
Adjustment Percentage and adding the resulting amount to the Base Rent payable
immediately before such Adjustment Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

  (ii) Tenant shall also pay as part of Base Rent from and after the
Commencement Date Additional TI Base Rent in an amount calculated in accordance
with the provisions of Section 6.3 of the Work Letter. Any such Additional TI
Base Rent shall not be subject to adjustment by the Base Rent Adjustment
Percentage.

 

  (iii) Base Rent, as so adjusted, shall thereafter be due as provided herein.
Base Rent adjustments for any fractional calendar month shall be prorated.”

 

4. Expansion Space. The term “Expansion Space” was defined in the First
Amendment as approximately 135,988 rentable square feet in specified locations
in the 75 Binney Building. For all purposes of this Lease, from and after the
date hereof, the term “Expansion Space” shall mean 135,988 undesignated rentable
square feet in either or a combination of both the 125 Binney Building and the
75 Binney Building, without reference to any specific space in either the 125
Binney Building or the 75 Binney Building.

 

5. Utilities. Section 11(a) of the Lease is hereby amended by adding at the end
thereof the following:

“For avoidance of doubt, from and after the Commencement Date, except during and
to the extent of any active construction of any Tenant Improvements in the
Premises pursuant to the Work Letter, all costs of power and other utilities
used by Tenant constitute an Operating Expense under this Lease, and,
accordingly, shall not be a TI Cost and shall not be paid from the TI
Allowance.”

 

6. Work Letter; TI Allowances for Expansion Space. Exhibit C to the Lease is
hereby deleted and the Amended and Restated Work Letter attached hereto as
Exhibit C is substituted therefor. The provisions of Section 4 of the First
Amendment are hereby deleted, it being agreed that the provisions of the Amended
and Restated Work Letter shall supersede the provisions thereof.

 

7. Exhibit G (Adjustment Calculations for Unused TI Allowance for Expansion
Space and ROFR Space). Exhibit G to the Lease is hereby deleted.

 

8. Deletion of First Amendment Provisions. Section 2(b) and Section 5 of the
First Amendment are hereby deleted from the Lease. The following is hereby
substituted for Section 5 of the First Amendment:

“5. Rent for Expansion Space and New Atrium Area. From and after the
Commencement Date, Base Rent, Additional TI Base Rent (as defined in Section 6.3
of the Work Letter), Administration Rent, and Additional Rent shall

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

be payable with respect to the Expansion Space and the New Atrium Area in
accordance with the terms of the Lease. Notwithstanding the foregoing: (a) Base
Rent and Administration Rent (but not Additional TI Base Rent, which shall be
payable from and after the Commencement Date to the extent due in accordance
with the provisions of Section 6.3 of the Work Letter) payable in accordance
with the Basic Lease Provisions and the provisions of Section 3 and Section 4 of
the Lease shall be waived with respect to the Expansion Space for the 15-month
period from and after the Commencement Date; and (b) Tenant’s Share of Operating
Expenses for the Expansion Space payable in accordance with Section 5 of the
Lease shall be waived until the earlier to occur of: (i) the expiration of the
24-month period from and after the Commencement Date; or (ii) the date upon
which Tenant or any permitted subtenant occupies all or a portion of the
Expansion Premises for the Permitted Uses (pro rated for such portion of the
Expansion Premises as is occupied by Tenant or such subtenant).

 

9. Miscellaneous.

 

  (a) This Second Amendment (together with the Original Lease and the First
Amendment, as each is amended hereby) constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

  (b) This Second Amendment is binding upon and shall inure to the benefit of
the parties hereto and their respective permitted successors in interest.

 

  (c) This Second Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.

 

  (d) Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively “Broker”) in connection
with this Second Amendment. Landlord and Tenant each hereby agree to indemnify
and hold the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Second Amendment.

 

  (e) As amended and/or modified by this Second Amendment, the Lease is hereby
ratified and confirmed, and Landlord and Tenant each warrant and represent to
each other that to the best of their respective knowledge and belief as of the
date of this Second Amendment, neither party is in default under the Lease.

 

  (f) All other terms of the Lease shall remain in full force and effect,
unaltered and unchanged by this Second Amendment.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

  (g) In the event of any conflict between the provisions of this Second
Amendment and the provisions of the Lease, the provisions of this Second
Amendment shall prevail. Whether or not specifically amended by this Second
Amendment, all of the terms and provisions of the Lease are hereby amended to
the extent necessary to give effect to the purpose and intent of this Second
Amendment.

(Signatures on Next Page)

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

TENANT

ARIAD Pharmaceuticals, Inc.

a Delaware corporation

By:

/s/ Edward M. Fitzgerald

Name:

Edward M. Fitzgerald

Title:

Executive Vice President, CFO

Hereunto Duly Authorized LANDLORD ARE-MA REGION NO. 48, LLC, a Delaware limited
liability company By: ALEXANDRIA REAL ESTATE EQUITIES, L.P., a Delaware limited
partnership, member By: ARE-QRS CORP., a

Maryland corporation,

general partner

By:

/s/ Eric Johnson

Name:

Eric Johnson

Its:

Senior Vice President,

RE Legal Affairs

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

AMENDED AND RESTATED WORK LETTER

See attached

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED WORK LETTER

This Amended and Restated Work Letter (this “Work Letter”) is made and entered
into as of March 24, 2015, by and between ARE-MA REGION NO. 48, LLC, a Delaware
limited liability company (“Landlord”), and ARIAD Pharmaceuticals, Inc., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
Lease dated as of January 4, 2013, amended by a First Amendment to Lease dated
as of September 16, 2013, and by that certain Second Amendment to Lease dated as
of the date hereof (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for premises at 75 Binney Street and 125 Binney
Street in Cambridge, Massachusetts. All capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Lease, as so amended.
This Work Letter amends, restates, and supersedes in its entirety the Work
Letter attached to the Lease, as such Work Letter was amended by the First
Amendment to Lease.

1 GENERAL REQUIREMENTS

 

1.1 Authorized Representatives. Landlord designates as Landlord’s authorized
representatives (each, “Landlord’s Authorized Representative”), Tom Andrews,
Joseph Maguire, Andrew Reinach, and William DePippo each of whom is authorized
to issue to Tenant and to initial and sign, as applicable, all plans, drawings,
approvals and Changes (as defined below) pursuant to this Work Letter. Tenant
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by any of Landlord’s Authorized
Representatives. Landlord may change Landlord’s Authorized Representatives upon
two (2) business days’ prior written notice to Tenant. A Landlord’s Authorized
Representative shall personally attend all design and construction meetings for
the Project Improvements as reasonably noticed by Landlord’s or Tenant’s
Authorized Representatives.

 

1.1.1 Tenant designates as Tenant’s authorized representatives (each, “Tenant’s
Authorized Representative”), Philip Plottel and Edward Fitzgerald, each of whom
is authorized to issue to, initial and sign, as applicable, all plans, drawings,
approvals and Changes pursuant to this Work Letter. Landlord shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by Tenant’s Authorized Representative.
Tenant may change Tenant’s Authorized Representative upon two (2) business days’
prior written notice to Landlord. Tenant’s Authorized Representative shall
personally attend, and have access to meeting notes (except notes related to the
cost of the Non-TI Project Improvements) of, all design and construction
meetings for the Project Improvements, as noticed by Landlord’s or Tenant’s
Authorized Representative.

 

1.2 Applicable Response Period. For purposes of this Work Letter, the
“Applicable Response Period” shall mean the applicable number of days for a
party to respond to a submission or a request for an approval as provided in
this Work Letter, or, if no such period is set forth in this Work Letter, five
(5) business days after receipt of the submission or request for approval.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.3 Consents. Any refusal of consent by Landlord or Tenant shall specify in
reasonable detail the reasons for such disapproval. No request shall be “deemed
approved” unless the request for consent specifies in all capital letters as
follows: “CONSENT TO THE MATTERS SET FORTH HEREIN SHALL BE DEEMED GIVEN IF NO
RESPONSE IS PROVIDED WITHIN [            DAYS; specify relevant number of days]
OF THE DATE HEREOF”.

2 LANDLORD’S CONSTRUCTION OF THE NON-TI PROJECT IMPROVEMENTS

 

2.1 Landlord shall construct the following improvements on the Project
(collectively, the “Non-TI Project Improvements”; also referenced in the Lease
as “Landlord’s Work”): (i) shell and core improvements for the Buildings,
including the lobbies and underground parking (the “Shell and Core
Improvements”) in accordance with the updated plans and specifications and
Landlord/Tenant Responsibility Matrix referenced in Schedule 2.1 (the “Shell,
Core and Site Construction Documents”); and (ii) all landscaping, plaza areas,
walkways, driveways, sidewalks, and other improvements for the Project (the
“Site Improvements”; the Shell and Core Improvements and the Site Improvements,
collectively, the “Shell, Core and Site Improvements”) in accordance with the
Site Plans set forth in Schedule 2.1 (“Site Plans”). Landlord shall construct
the Non-TI Project Improvements at its sole cost and expense, except as
otherwise expressly set forth herein. The cost of the Tenant Improvements to be
undertaken by Tenant shall be paid for in accordance with Section 6 below.

 

2.2 Non-TI Project Improvements. Landlord’s construction of the Non-TI Project
Improvements shall be effected by contractors selected and retained by Landlord,
pursuant to the Shell, Core and Site Construction Documents, as the same may be
further modified as provided in Sections 2.3 and 2.4 below, to include any
Landlord Modifications and Approved Tenant Modifications (as each such term is
defined below) and/or as required by any applicable Governmental Authorities.

 

2.2.1 Project Architect. Landlord has engaged Payette as the architect for the
Non-TI Project Improvements (the “Project Architect”).

 

2.2.2 Construction Manager for Non-TI Project Improvements. Landlord has engaged
Gilbane Building Company as the construction manager for the construction of the
Non-TI Project Improvements (“Construction Manager”). Any change in the
Construction Manager shall be subject to Tenant’s approval, not to be
unreasonably withheld or delayed.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.3 Landlord Modifications to Shell, Core and Site Construction Documents.

It is anticipated that prior to and during construction of the Non-TI Project
Improvements, Landlord may reasonably require changes to the Shell, Core and
Site Construction Documents as Landlord shall desire and/or as may be required
to obtain building permits and other governmental approvals and comply with
Applicable Laws. Landlord shall be entitled, from time to time, to make any such
changes to the Shell, Core and Site Construction Documents (collectively, the
“Landlord Modifications”), without Tenant’s consent, so long as such Landlord
Modifications, if implemented, would not: (i) effect material changes to the
design of the Shell, Core and Site Improvements previously approved by Tenant
(including the exterior appearance thereof); (ii) adversely affect Tenant’s
contemplated use or occupancy of the Building for the Permitted Uses; or
(iii) create a Landlord Impact (collectively, an “Adverse Condition”). In the
event any such Landlord Modification, if implemented, would be reasonably likely
to create an Adverse Condition, Landlord shall notify Tenant of such Landlord
Modifications prior to implementation thereof (which notice shall include
Landlord’s description of the Adverse Condition, and the adverse effects and
impacts which Landlord believes comprise such Adverse Condition to the extent
then known or reasonably anticipated by Landlord), and any reasonable
alternatives, and Tenant shall, within five (5) business days after receipt of
Landlord’s notice, notify Landlord of Tenant’s approval or reasonable
disapproval thereof with specified reasons for such disapproval. Tenant’s
failure to notify Landlord of its approval or reasonable disapproval within such
5-business day period shall be deemed Tenant’s approval of such proposed
Landlord Modifications. For purposes of determining whether a Landlord
Modification would create an Adverse Condition pursuant to the foregoing, an
“Adverse Condition” shall also include any material delays in Substantial
Completion of the Non-TI Project Improvements beyond the Target Commencement
Date specified in the Lease; provided, however, to the extent a Landlord
Modification is necessary to comply with Applicable Laws or is required by any
applicable Governmental Authorities in connection with its enforcement of
Applicable Laws, such Landlord Modification shall not constitute an Adverse
Condition.

 

2.4 Tenant-Requested Modifications to Shell, Core and Site Construction
Documents.

To the extent set forth in the Shell, Core and Site Construction Documents,
Tenant has requested, and Landlord has approved, changes to the Shell, Core and
Site Construction Documents desired by Tenant. Tenant shall have no further
right to request any Tenant-Requested Modifications.

 

2.5 Omitted

 

2.6 Approved Tenant Modifications.

Any Tenant-Requested Modification which Landlord has incorporated into the
Shell, Core and Site Construction Documents shall be referred to herein as an
“Approved Tenant Modification”. Landlord has performed the design and
construction of such Approved Tenant Modifications as a “TI Cost” for the
purpose of Article 6 below. Landlord and Tenant confirm their agreement with
respect to the substance and pricing of such Tenant-Requested Modifications as
described on Schedule 2.6 hereof. The parties hereby confirm that there shall be
charged against the Tenant Allowance the cost of Tenant-Requested Modifications
in accordance with Schedule 2.6 hereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.7 Shared Staffing Costs During Construction.

It had been anticipated that, during the construction process under the original
Work Letter, in which Landlord was constructing both the Non-TI Project
Improvements and the Tenant Improvements, Landlord would share with the
Construction Manager’s team undertaking the TI Improvements certain staffing,
the cost of which was to be reasonably allocated between the Non-TI Project
Improvements and the TI Improvements. Due to the Tenant Delay in the prosecution
of the Tenant Improvements, the Non-TI Project Improvements and Tenant
Improvements were not prosecuted by Landlord as a single project. Tenant’s
portion of such staffing is a cost for which Tenant is responsible. The parties
hereby confirm that there shall be charged against the Tenant Allowance the cost
of such staffing which would have been allocated to the Tenant during the
construction by Landlord of the Non-TI Project Improvements and the Tenant
Improvements in accordance with Schedule 2.7.

 

2.8 Substantial Completion of the Non-TI Project Improvements.

For purposes of this Work Letter, the term “Substantially Completed” or
“Substantial Completion” as to the Non-TI Project Improvements shall occur upon:
(i) the substantial completion of construction of the Shell and Core
Improvements; and any Punch List Items for the Shell and Core Improvements,
which Punch List Items shall be diligently completed by Landlord not later than
thirty (30) days thereafter, provided that such Punch List Items (as defined
below) which arise due to a delayed delivery of such item or material portion
thereof shall be completed not later than ninety (90) days after Substantial
Completion (except for exterior items affected by seasonal conditions, which
shall be completed as soon as practicable)); (ii) the Building systems included
in the Shell and Core are tested and ready for operation, to the extent feasible
given the absence of Tenant Improvements or plans therefor; (iii) a temporary
Certificate of Occupancy (sufficient for Tenant’s installation of the Tenant
Improvements) for the Shell and Core has been issued by the applicable
Governmental Authority; (iv) Landlord is able to provide parking for Tenant
sufficient to satisfy the parking requirements under the Lease for the Premises
in the Building Parking Garage; (v) Landlord is able to provide Tenant
reasonable and continuous ingress and egress to and from the parking areas and
the Premises, (vi) continuous and uninterrupted power is available to the
Premises; (vii) main interior fire protection, main electrical and main
mechanical core improvements have been completed, to the extent feasible given
the absence of Tenant Improvements or plans therefor; (viii) the Premises is in
“watertight” condition; (ix) the elevators in the Buildings have been installed
and are available for unrestricted use by Tenant to the extent feasible given
the absence of Tenant Improvements or plans therefor; and (x) the Project
Architect has executed a Certificate of Substantial Completion for the Shell and
Core Improvements in the form of the American Institute of Architects (“AIA”)
document G704 with respect to the Non-TI Project Improvements, subject to the
qualifications set forth in this Section 2.8. The term “Punch List Items” shall
mean minor items of completion, correction or repair with respect to the Shell
and Core Improvements, which by their nature will not interfere with, or impair
in any material respect, Tenant’s installation of the Tenant Improvements in the
Premises.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

The parties hereby confirm that as of March 24, 1015 the Non-TI Project
Improvements have been Substantially Completed. The agreed upon Punch List Items
as of March 24, 2015 are listed in the attached Schedule 2.8(a). Except as set
forth in Schedule 2.8(a), the Punch List Items shall be diligently completed by
Landlord not later than thirty (30) days after the date hereof, provided that
such Punch List Items which arise due to a delayed delivery of such item or
material portion thereof shall be completed not later than ninety (90) days
after Substantial Completion, or the later date therefor set forth on Schedule
2.8(a) (except for exterior items affected by seasonal conditions, which shall
be completed as soon as practicable)). As soon as the same become available,
Landlord shall provide Tenant with all commissioning reports and protocols,
“as built” drawings (CAD and BIM), balancing reports, and interim and final
engineering summary, analysis, conclusions and recommendations as reasonably
required for design and completion of the Non-TI Project Improvements and the
Tenant Improvements. Landlord and Tenant shall review all of the same together
and shall cooperate to set forth and require Landlord’s contractors to add such
additional Punch List Items as are reasonably required for actual final
completion of the Non-TI Project Improvements. The completion of the Site
Improvements was not a condition precedent to the Substantial Completion of the
Non-TI Project Improvements, it being agreed that the completion of the Site
Improvements may be deferred by Landlord to accommodate construction of
improvements at 270 Third Street and the Binney Street Area Infrastructure
Project. The Site Improvements are anticipated to be completed in accordance
with the exterior work phasing plan attached hereto as Schedule 2.8(b). In the
event that either of the two (2) phases of the Site Improvements have not been
completed within 180 days after the scheduled completion date for each such
phase, as set forth in Schedule 2.8 (as such date may be extended by Force
Majeure and any Tenant Delays), the sole remedy of Tenant therefor shall be the
exercise of Tenant’s remedies under Section 31(b) of the Lease.

3 TENANT IMPROVEMENTS

As used in this Work Letter, “Tenant Improvements” shall mean and refer to all
improvements to the Premises desired by Tenant of a fixed and permanent nature.
Other than funding the TI Allowance in accordance with Section 6 below, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Premises for Tenant’s use and occupancy. Tenant may undertake the Tenant
Improvements in phases (each, a “TI Phase”) to accommodate Tenant’s phased
occupancy of the Premises, or Tenant’s subleasing thereof. In such event, the
provisions of this Section 3 shall be applicable to each such TI Phase. At the
time of approval of the TI Construction Documents, Landlord and Tenant shall
mutually agree upon the schedule for performance and completion by Tenant of the
Tenant Improvements (or TI Phase) (“Anticipated TI Schedule”).

 

3.1 Selection of Architects, Consultants and Contractors for Tenant Improvements

Landlord and Tenant hereby acknowledge and agree that the architect (the “TI
Architect”) for the Tenant Improvements, the general contractor and any
subcontractors for the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Tenant Improvements shall be selected by Tenant, subject to Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed.
Landlord shall be named a third party beneficiary of any contract entered into
by Tenant with the TI Architect, any consultant, any contractor or any
subcontractor, and of any warranty made by any contractor or any subcontractor.
Landlord hereby approves Payette Architects and Chan Mock Architects as the TI
Architect. Landlord further consents to Tenant’s selection of the general
contractor for the Tenant Improvements from the general contractors listed on
Schedule 3.1.

 

3.2 Tenant’s Design Drawings.

Tenant shall deliver to Landlord schematic drawings and outline specifications
(the “TI Design Drawings”) detailing Tenant’s requirements for the Tenant
Improvements (or the applicable TI Phase) on a schedule determined by Tenant.
Not more than 5 business days thereafter, Landlord shall deliver to Tenant the
written objections, questions or comments of Landlord with regard to the TI
Design Drawings. Tenant shall cause the TI Design Drawings to be revised to
address such written comments and shall resubmit said drawings to Landlord for
approval within 5 business days thereafter. Such process shall continue until
Landlord has approved the TI Design Drawings.

 

3.3 Working Drawings.

Following the approval of the TI Design Drawings by Landlord, Tenant shall cause
the TI Architect to prepare and deliver to Landlord for review and comment
construction plans, specifications and drawings for the Tenant Improvements (or
the applicable TI Phase) (“TI Construction Drawings”), which TI Construction
Drawings shall be prepared substantially in accordance with the TI Design
Drawings. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Landlord shall deliver its written comments on the TI Construction Drawings to
Tenant not later than 5 business days after Landlord’s receipt of the same;
provided, however, that Landlord may not disapprove any matter that is
consistent with the TI Design Drawings. Tenant and the TI Architect shall
consider all such comments in good faith and shall, within 5 business days after
receipt, notify Landlord how Tenant proposes to respond to such comments. Any
disputes in connection with such comments shall be resolved in accordance with
Section 3.4 hereof. Provided that the design reflected in the TI Construction
Drawings is consistent with the TI Design Drawings, Landlord shall approve the
TI Construction Drawings submitted by Tenant. Once approved by Landlord, subject
to the provisions of Section 3.8 below, Tenant shall not materially modify the
TI Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3.7 below).

 

3.4 Approval and Completion.

If any dispute regarding the design of the Tenant Improvements is not settled
within 10 business days after notice of such dispute is delivered by one party
to the other, Tenant may make the final decision regarding the design of the
Tenant Improvements, provided (i) Tenant acts reasonably and such final decision
is either consistent with or a compromise between

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Landlord’s and Tenant’s positions with respect to such dispute, (ii) that all
costs and expenses resulting from any such decision by Tenant shall be payable
as provided in Section 6 below; and (iii) Tenant’s decision will not affect the
base Building, structural components of the Building or any Building systems (in
which case Landlord shall make the final decision). Any changes to the TI
Construction Drawings following Landlord’s and Tenant’s approval of same
requested by Tenant shall be processed as provided in Section 3.8 hereof.

 

3.5 Landlord’s Review of Tenant Improvement Plans and Review of Tenant
Improvement Construction.

Any review of the TI Design Drawings or the TI Construction Drawings by
Landlord, Landlord’s Authorized Representative, the Project Architect or anyone
else acting on Landlord’s behalf, including without limitation construction
advisors, design professionals, contractors and subcontractors (collectively,
“Landlord’s Agents”), shall be for Landlord’s sole purpose and shall not imply
Landlord’s review of the same (or obligate Landlord to review the same) for
quality, design, compliance with Applicable Laws or other like matters. Neither
Landlord, Landlord’s Authorized Representatives nor any of Landlord’s Agents
shall have any liability whatsoever in connection with, and shall not be
responsible for any omissions or errors contained in the TI Design Drawings or
the TI Construction Drawings (collectively, the “Tenant Plans”) as a result of
any inspections or review thereof. Throughout the construction of any Tenant
Improvements, Landlord shall have the right, at its sole cost and expense, on
not less than two (2) business days’ advance notice to Tenant, and, if specified
by Tenant at Tenant’s option, accompanied by a representative of Tenant, to
inspect the construction of the Tenant Improvements; provided that no such
inspections shall interfere with or otherwise delay Tenant’s construction of the
Tenant Improvements. Without limitation of the foregoing, Landlord shall be
permitted to have representatives attend Tenant’s weekly project meetings during
the construction of the Tenant Improvements for coordination purposes, and shall
receive copies of all meeting minutes at the time of their issuance.

 

3.6 Compliance with LEED Standards.

All plans prepared by Tenant and the TI Architect for the Tenant Improvements
shall comply with the LEED standards set forth in Schedule 3.6.

 

3.7 Performance of Tenant Improvements.

(a) Commencement and Permitting of the Tenant Improvements. Tenant shall
commence construction of the Tenant Improvements (or the applicable TI Phase)
upon obtaining and delivering to Landlord a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements (or the applicable TI
Phase), consistent with the TI Construction Drawings approved by Landlord, and
shall thereafter prosecute the same to completion in accordance with the
Anticipated TI Schedule, subject to Force Majeure and any Landlord Impacts. The
cost of obtaining the TI Permit shall be payable as provided in Section 6 below.
Prior to the commencement of the Tenant Improvements, Tenant shall deliver to
Landlord a copy of all contracts with Tenant’s contractors (including the TI
Architect), and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance.
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above. In addition, Tenant shall provide to Landlord a certificate of
insurance evidencing the professional liability and commercial general liability
insurance policies of the TI Architect.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d) Substantial Completion of the Tenant Improvements. Tenant shall diligently
prosecute and substantially complete or cause to be substantially completed the
Tenant Improvements (or the applicable TI Phase) in a good and workmanlike
manner, in accordance with the TI Permit and Tenant’s contracts, subject, in
each case, to Minor Variations and normal “punch list” items of a non-material
nature which do not interfere with the use of the Premises (“TI Substantial
Completion” or “TI Substantially Complete”). Tenant shall obtain and deliver to
Landlord a Certificate of Occupancy for the Tenant Improvements (or applicable
TI Phase) as a condition precedent to TI Substantial Completion. Upon TI
Substantial Completion, Tenant shall require the TI Architect and the general
contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704. For purposes of this Work Letter, “Minor
Variations” shall mean any modifications reasonably required: (i) to comply with
all applicable Legal Requirements and/or to obtain or to comply with any
required permit (including the TI Permit); (ii) to comport with good design,
engineering, and construction practices which are not material; or (iii) to make
reasonable adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

 

3.8 Changes to the Tenant Improvements

Any changes to the Approved TI Construction Documents (each, a “Change”) shall
be requested and instituted in accordance with the provisions of this
Section 3.8 and shall be subject to the written approval of Landlord to the
extent required under this Work Letter.

 

3.8.1

Change Request. Tenant may request Changes after Landlord approves the Approved
TI Construction Documents by notifying Landlord in writing in substantially the
same form as the AIA standard change order form (a “Change Request”), which
Change Request shall detail the nature and extent of any requested Changes,
including (a) the Change, (b) the estimated net incremental cost of the Change
and (c) any modification of the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  Approved TI Construction Documents necessitated by the Change. Change Requests
shall be signed by Tenant’s Authorized Representative. In no event shall
Landlord be required to approve any Change Request from Tenant that: (i) is
inconsistent with the Approved TI Construction Documents; or (ii) could, in
Landlord’s reasonable opinion, result in a Future Tenanting Impact (as defined
below), unless Tenant agrees to remove and restore prior to expiration of Lease
Term, at Tenant’s sole cost and expense, the portion of the Tenant Improvements
constructed as part of such Change which causes the Future Tenanting Impact,
pursuant to Landlord’s requirements for elimination of such Future Tenanting
Impact as the same are specified by Landlord at the time such Change Request is
made under this Section 3.8.1, provided further, that no deduction from the
rentable square footage of the Premises for purposes of determination of Base
Rent payable under the Lease, which would otherwise apply under the Lease, shall
be made as a result of any vertical penetrations required by or as a part of
such Change. A “Future Tenanting Impact” shall mean, in Landlord’s reasonable
opinion, that a Tenant-Requested Modification would be reasonably likely to
materially adversely affect the future re-tenanting of either of the Buildings
as a either single-tenant or multi-tenant buildings. Notwithstanding the
foregoing, Tenant may make Changes which (i) do not affect Building systems or
structure and (ii) which would not reasonably be expected to cause a Future
Tenanting Impact (“Notice-Only Changes”) which do not materially alter the
nature of the Approved TI Construction Document having a cost of up to $[***]
for any phase of the Tenant Improvements, provided that Tenant notifies Landlord
in writing of such intended Notice-Only Change, and such notice shall be
accompanied by plans, specifications (including sketches and similar
construction detail documents), work contracts and such other information
concerning the nature and cost of the Notice-Only Change as may be reasonably
requested by Landlord, which notice and accompanying materials shall be
delivered to Landlord not less than 5 business days in advance of any proposed
construction thereof.

 

3.8.2 Approval of Changes. All Change Requests shall be subject to Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord shall have 5 business days after receipt of a
Change Request to notify Tenant in writing of Landlord’s decision either to
approve or object to the Change Request. Landlord’s failure to respond within
such 5 business day period shall be deemed approval by Landlord. Any costs
related to a Change for which Tenant is responsible under this Section 3.8 shall
be paid for in accordance with the provisions of Section 6 below.

4 EXCUSED DELAYS

 

4.1 Construction Force Majeure. As used herein and in the Lease, “Construction
Force Majeure” shall have the same meaning as “Force Majeure” set forth in
Section 34 of the Lease.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.2 Tenant Delay.

 

4.2.1 As used herein and in the Lease and subject to Sections 4.2.2 and 4.2.3
hereof, “Tenant Delay” shall mean any actual delay in Landlord’s achievement of
Substantial Completion of the Non-TI Project Improvements as a result of any one
or more of the following: (i) Tenant’s failure to respond within time limits
specified in this Work Letter as to matters requiring Tenant’s approval unless
such failure to respond is deemed approval or disapproval of such matter
pursuant to the terms of this Work Letter; (ii) any delays due to
Tenant-Requested Modifications to the extent not arising due to Landlord
Impacts, (v) any delays caused by Tenant or Tenant’s Agents (as defined in
Section 5.3.2 below); and/or (vi) Tenant’s failure to timely comply with its
obligations under this Work Letter and/or the Lease to the extent such failure
is not caused by any Construction Force Majeure delays encountered by Tenant
with respect thereto. Landlord confirms that the Commencement Date is as set
forth in the Second Amendment, and there is not any Tenant Delay except as
agreed upon in connection with the establishment of Schedule 6.6 to this Work
Letter and the mutual agreement upon the Commencement Date.

 

4.2.2 Landlord shall use commercially reasonable efforts to mitigate the effects
of any claimed Tenant Delay, and shall provide reasonable information and
alternatives to Tenant to assist in such mitigation efforts; provided, however,
Landlord shall not be required to incur any material cost or incur any material
liability in seeking to mitigate any Tenant Delay.

 

4.2.3 No Tenant Delay shall be deemed to have occurred hereunder unless Landlord
shall have delivered notice to Tenant of such Tenant Delay after Landlord has
actual knowledge of the circumstances giving rise to such Tenant Delay, which
notice shall reasonably set forth the circumstances giving rise to such Tenant
Delay. The period of Tenant Delay shall not commence until the date two
(2) business days after the date on which such notice shall have been delivered
to Tenant. Landlord shall give Tenant notice of the occurrence of (or of the
existence of any conditions which would cause) a Tenant Delay with reasonable
promptness after Landlord has received actual knowledge thereof in order to
provide to Tenant an opportunity to end, to avoid or to minimize the
consequences of any such Tenant Delay.

Notwithstanding anything to the contrary contained herein, no delay shall
constitute a Tenant Delay to the extent such delay: (i) occurs by reason of a
Landlord Impact (as defined below); (ii) does not result in actual “net” delay
in completion of the Project; (iii) has been compensated for by Tenant by
payment of overtime or other charges to make up the delay, or otherwise; or
(iv) is caused by Construction Force Majeure. The term “Landlord Impact” shall
mean any of the following occurrences: (a) Landlord’s failure to provide a
response required of Landlord within the time periods set forth in this Work
Letter unless such failure to respond is deemed approval or disapproval of such
matter pursuant to the terms of this Work Letter, (b) any changes to the
approved Non-TI Project Improvements Construction Documents made or requested by
Landlord to the extent not arising due to a Tenant Change, or (c) Landlord’s
failure to comply with its obligations in accordance with this Work Letter.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5 CERTAIN REQUIREMENTS APPLICABLE TO CONSTRUCTION OF THE PREMISES

Landlord shall comply with the following requirements in connection with its
construction of the Premises:

 

5.1 Condition of Construction

Landlord hereby agrees to complete the construction of the Non-TI Project
Improvements in accordance with the Shell, Core and Site Construction Documents
and in compliance with Applicable Laws in effect as of the date of the building
permit therefor, free of material defects and otherwise in good condition and
working order.

 

5.2 Construction Warranties and Insurance

Landlord shall incorporate only new materials and equipment into the
construction of the Non-TI Project Improvements. Landlord warrants and
guarantees (i) the Non-TI Project Improvements will be completed in substantial
accordance with the approved Shell, Core and Site Construction Documents (as the
same may be modified by Changes approved hereunder) and free of defective
workmanship and materials and (ii) the Non-TI Project Improvements (other than
any Tenant-Requested Modifications) shall be free of design defects (“Landlord’s
Warranty”). The Landlord’s Warranty shall survive and remain in effect for a
period of one (1) year after the date of Substantial Completion of the Non-TI
Project Improvements (the “Warranty Period”). Landlord shall, at its sole cost
and expense, promptly correct or cause to be corrected (i) any defect in the
Non-TI Project Improvements, including, without limitation, any defects arising
from Landlord’s failure to complete the Non-TI Project Improvements in
substantial accordance with the approved Shell, Core and Site Construction
Documents (as the same may be modified by Changes approved hereunder), or
(ii) any material deviation from the approved Shell, Core and Site Construction
Documents (each, a “Non-TI Project Defect” and, collectively, the “Non-TI
Project Defects”), provided that Tenant notifies Landlord of any Non-TI Project
Defect within the Warranty Period. Landlord’s Warranty shall be in addition to
the warranties provided by contractors and suppliers as set forth in Schedule
5.2, but Landlord’s Warranty shall be the sole and exclusive warranty provided
by Landlord with respect to the Non-TI Project Improvements (subject to the
provisions set forth in the Lease, including Section 5 and Section 13 thereof).
Nothing in this Section 5.2 shall be construed as limiting or restricting in any
way Landlord’s right to seek reimbursement from (x) professionals and
contractors who are parties to the relevant contracts and/or (y) insurance
companies for costs incurred by Landlord to correct any Non-TI Project Defects.
Upon the expiration of the Warranty Period, Landlord shall assign to Tenant all
surviving and assignable guaranties and warranties of workmanship or materials
given by any contractor, subcontractors, architects, engineers or materialmen
that guarantee or warrant against defective design, workmanship or materials for
a period of time in excess of the Warranty Period in connection with the
construction of the Non-TI Project Improvements and shall thereafter cooperate
with Tenant, at no cost to Landlord, in the enforcement of any such guaranties
and warranties, but Landlord shall not otherwise be responsible for any Non-TI
Project Defects after the Warranty Period. Landlord shall obtain and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

maintain builder’s risk/course of construction insurance coverage during
Landlord’s construction of the Non-TI Project Improvements in commercially
reasonable amounts and with customary coverages commensurate with the size and
scope of the construction project contemplated by this Work Letter issued by
financially viable and licensed insurers, and shall provide a certificate
evidencing the same to Tenant upon request therefor. Tenant shall obtain and
maintain builder’s risk/course of construction insurance coverage during
Tenant’s construction of the Tenant Improvements (or TI Phase) in commercially
reasonable amounts and with customary coverages commensurate with the size and
scope of the construction project contemplated by this Work Letter issued by
financially viable and licensed insurers, as approved by Landlord prior to the
commencement of work, and shall provide a certificate evidencing the same to
Landlord upon request therefor prior to the commencement of any work in the
Premises.

 

5.3 Tenant Entry upon Premises.

 

5.3.1 Tenant Review of Project Construction Prior to Commencement Date.
Throughout the construction of the Non-TI Project Improvements, Tenant shall
have the right, at its sole cost and expense, on not less than two (2) business
days’ advance notice to Landlord, and, if specified by Landlord at Landlord’s
option, accompanied by a representative of Landlord, to inspect the construction
of the Non-TI Project Improvements; provided that no such inspections shall
interfere with or otherwise delay Landlord’s construction of the Non-TI Project
Improvements. Any review of the Shell, Core and Site Construction Documents by
Tenant, Tenant’s Authorized Representative or anyone acting on Tenant’s behalf,
including without limitation construction advisors or design professionals
(collectively, “Tenant’s Agents”), and/or any inspections of the Non-TI Project
Improvement construction by Tenant, Tenant’s Authorized Representative, or
Tenant’s Agents, shall be for Tenant’s sole purpose and shall not imply Tenant’s
review of the same (or obligate Tenant to review the same) for quality, design,
compliance with Applicable Laws or other like matters. Neither Tenant, Tenant’s
Authorized Representatives nor any of Tenant’s Agents shall have any liability
whatsoever in connection with, and shall not be responsible for any omissions or
errors contained in the Shell, Core and Site Construction Documents as a result
of any inspections or review thereof.

 

5.3.2 Tenant Entry Upon Premises From and After Commencement Date. From and
after the Commencement Date, Tenant shall have access to the Premises 24 hours
per day, 7 days per week, subject to a right of entry on the part of Landlord to
complete any outstanding Punch List Items, to perform inspections and attend
meetings in accordance with Section 3.5, and to otherwise perform the
obligations of Landlord under the Lease.

 

5.3.3

Entry Requirements. In connection with Tenant’s entry onto the Premises pursuant
to this Section 5.3 above and as a condition thereto, Tenant shall secure and
maintain, and cause each of its contractors entering upon the Premises in
connection with the Tenant’s Work to maintain, at Tenant’s sole cost, a
commercial general liability and property damage insurance policy covering
Tenant’s and Tenant Agent’s activities on the Premises, which shall conform with
the provisions of Section 17 of the Lease. Tenant

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  and its contractors shall maintain workers’ compensation insurance as required
by law. The insurance policies to be provided by Tenant hereunder shall name
Landlord and Alexandria Real Estate Equities, Inc. as additional insureds and
shall conform with the requirements of Section 22.4 of the Lease and Tenant
shall be required to notify Landlord not later than thirty (30) days’ prior to
any termination of such policies if such termination will become effective prior
to the Term Commencement Date. All insurance policies of Tenant and its
contractors shall be on a per project basis. Tenant shall deliver to Landlord
certificates of such insurance as a condition precedent to Tenant’s entry onto
the Premises pursuant to Section 5.3.1 above. Landlord and Tenant shall cause
their respective contractors to reasonably cooperate with each other in the
exercise of their rights of entry under this Section 5.3. Tenant and any of
Tenant’s Agents entering upon the Premises hereunder shall comply with all
established jobsite and safety rules and practices of Landlord’s contractor and
Landlord until completion of the Non-TI Project Improvements and acceptance
thereof by Tenant. If Landlord determines in good faith that the entry or
activities of Tenant upon the Project or the Premises hereunder is materially
interfering with or delaying the completion of the Non-TI Project Improvements
or any inspections or issuance of final approvals by applicable governmental
authorities, Landlord may upon notice to Tenant suspend such entry and
activities.

6 COSTS

 

6.1 Budget For Tenant Improvements. Before the commencement of construction of
the Tenant Improvements (or any TI Phase), Tenant shall obtain a detailed
breakdown, by trade, of the costs incurred or that will be incurred, in
connection with the design and construction of the Tenant Improvements (or such
TI Phase) (the “Budget”), and deliver a copy of the Budget to Landlord for
Landlord’s approval, which shall not be unreasonably withheld or delayed. The
Budget shall be based upon the TI Construction Drawings approved by Landlord and
shall include a payment to Landlord of administrative rent (“Administrative
Rent”) equal to $[***] per rentable square foot (i.e., [***]% of $[***] per
rentable square foot) for monitoring and inspecting the construction of the
Tenant Improvements, which lump sum shall be payable from the TI Allowance on a
percentage of completion basis. Such Administrative Rent shall include, without
limitation, all out-of-pocket costs, expenses and fees incurred by or on behalf
of Landlord arising from, out of, or in connection with, such monitoring of the
construction of the Tenant Improvements (or the Tenant Improvements for such
phase), and shall be payable as provided in this Section 6. If the Budget is
greater than the TI Allowance (or the TI Allowance allocable to such TI Phase),
Tenant shall pay Tenant’s Proportionate Share (as defined in Section 6.7 below)
thereof.

 

6.2

Base TI Allowance. Landlord shall provide to Tenant a tenant improvement
allowance (the “Base TI Allowance”) of $[***] per rentable square foot of the
Premises (exclusive of the New Atrium Area), or $[***] in the aggregate, to be
used for TI Costs (as defined below). The Base TI Allowance for the initial
Premises and the Expansion Space may be used for any portion of the Premises
(including the Expansion Space, but excluding the

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  New Atrium Area), provided that at all times there remains in the unused Base
TI Allowance the sum of $[***] per rentable square foot of the Premises not
being improved for use by ARIAD Pharmaceuticals, Inc. or a permitted subtenant
thereof in accordance with the provisions of this Work Letter (“Unused Base TI
Allowance Minimum Amount”).

 

6.3 Additional TI Allowance; Base Rent Allocable to Additional TI Allowance. If
elected by Tenant, Landlord shall provide to Tenant an additional tenant
improvement allowance (the “Additional TI Allowance’; with the Base TI
Allowance, the “TI Allowance”) of $[***] per rentable square foot of the
Premises (exclusive of the New Atrium Area), or $[***] in the aggregate, to be
used by Tenant for TI Costs for ARIAD Pharmaceuticals, Inc. or a permitted
subtenant thereof. Base Rent allocable to the entire Additional TI Allowance
(“Additional TI Base Rent”) shall be payable solely with respect to each
requisition of the Additional TI Allowance that is actually funded by Landlord.
Such portion of Additional TI Base Rent shall be amortized over the then
remaining initial Term of the Lease at an interest rate of [***]% per annum, and
shall be payable as follows: (a) during the Anticipated TI Project Schedule for
construction of the Tenant Improvements (or applicable TI Phase), Tenant shall
pay monthly, as Additional TI Base Rent, interest only on such portion of the
Additional TI Allowance as has been advanced therefor; and (b) from and after
the scheduled date for TI Substantial Completion as set forth on the Anticipated
TI Schedule, Additional TI Base Rent shall be increased by the amount necessary
to amortize such Additional TI Allowance over the then remaining initial Term of
the Lease at an interest rate of [***]% per annum.

 

6.4 Notice As to Use of TI Allowance. Tenant shall have the right to
availability of all or any portion of the TI Allowance by requisitions made any
time up through the fifth ([5th]) anniversary of the Commencement Date.

 

6.5 Use of TI Allowance. The TI Allowance shall be disbursed in accordance with
this Work Letter. Tenant shall have no right to the use or benefit (including
any reduction to or payment of Base Rent) of any portion of the TI Allowance not
required for payment of TI Costs as defined below. Tenant may use the TI
Allowance for the improvement of subtenant space prior to the execution of a
permitted sublease for such space, subject to the terms of this Work Letter,
provided that in all events there remains undisbursed from the Base TI Allowance
the Unused Base TI Allowance Minimum Amount.

 

6.6

Costs Includable in TI Allowance. The TI Allowance shall be used solely for TI
Costs. The term “TI Costs” shall mean: (a) the aggregate cost of designing,
engineering, permitting, consulting, and constructing the Tenant Improvements in
the Premises (exclusive of the New Atrium Area) to the extent actually incurred,
including, without limitation: (i) the cost of preparing any Tenant Plans
(including the costs of specialty design and engineering consultants); (ii) all
costs set forth in the Budget, including Landlord’s Administrative Rent,
Landlord’s reasonable out-of-pocket expenses, costs resulting from Tenant
Delays; and (iii) the cost of Changes pursuant to Section 3.4; and (iv) approved
moving expenses; and (b) the cost of any Approved Tenant Modifications

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  to the Shell, Core and Site Construction Documents. In no event shall the TI
Allowance be used for the cost of demolition of any portion of the Premises
previously improved using the TI Allowance. Except during and to the extent of
any active construction of any Tenant Improvements in the Premises pursuant to
this Work Letter, all costs of power and other utilities used by Tenant
constitute an Operating Expense under the Lease, and, accordingly, shall not be
a TI Cost and shall not be paid from the TI Allowance. Further, TI Costs do not
include, and the TI Allowance shall not be used for, the following: furniture
(except that the TI Allowance may be used for furniture in the lobbies of the 75
Binney Building and the 125 Binney Building), audio visual, information
technology (except that the TI Allowance may be used for the cost of IT
installation, wiring, cabling and panels), scientific and other equipment to be
used in the Premises, and costs, including brokerage fees, in connection with
any subletting of the Premises or any portion thereof or any assignment of this
Lease.

Landlord and Tenant confirm their agreement that certain TI Costs identified in
Schedule 6.6 shall be funded and paid from the TI Allowance, as follows:
(i) preconstruction costs allocable to the Tenant Improvements; (ii) certain
costs associated with the Tenant Delay in delivery of the 50% TI Construction
Documents and 100% TI Construction Documents; and (iii) TI Costs incurred to
date.

 

6.7 Allocation of TI Costs. Landlord shall have no obligation to bear any
portion of TI Costs except to the extent of the TI Allowance. As used in this
Work Letter, “Landlord’s Portion” shall equal the TI Allowance. For purposes of
this Work Letter, “Landlord’s Proportionate Share” shall mean a fraction, the
numerator of which shall be the Landlord’s Portion and the denominator of which
shall be the anticipated TI Costs (as reasonably determined by Landlord) for the
Tenant Improvements (or applicable TI Phase). If at any time TI Costs under the
Budget (or the Budget for the applicable TI Phase) exceed the TI Allowance, the
difference shall be referred to herein as “Tenant’s Portion.” For purposes of
this Work Letter, “Tenant’s Proportionate Share” shall mean a fraction, the
numerator of which is Tenant’s Portion and the denominator of which is the
anticipated TI Costs (as reasonably determined by Landlord). There shall be an
adjustment of Landlord’s Proportionate Share and Tenant’s Proportionate Share
from time to time based on changes in the anticipated TI Costs for the Tenant
Improvements (or applicable TI Phase).

 

6.8 Excess TI Costs. Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance (and, in the case of a TI Phase, the allocable TI Allowance therefor
on a square footage basis). If at any time and from time-to-time, the remaining
TI Costs under the Budget exceed the remaining unexpended TI Allowance, the
calculation of Landlord’s Proportionate Share and Tenant’s Proportionate Share
of each monthly requisition shall be adjusted at that time, so that each party
continues to bear its respective Proportionate Share of the remaining TI Costs
under the adjusted Budget. For purposes of any enforcement action instituted
with regard to such amounts, those amounts will be deemed Rent under the Lease.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.9 Payment for TI Costs. During the course of design and construction of the
Tenant Improvements, and subject to Section 6.8, each of Landlord and Tenant
shall pay their respective Proportionate Share of TI Costs (and shall provide to
each other evidence of such payment) once a month against a draw request in
Landlord’s standard form, containing such certifications, lien waivers
(including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, within 30 days of receipt of such draw
request, so long as such draw request is submitted to, and approved by, Landlord
by the 5th day of the month. Upon completion of the Tenant Improvements for the
Tenant Improvements or any phase thereof, Tenant shall deliver to Landlord:
(i) sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (two
(2) copies in print format and one (1) copy in electronic CAD format) for such
Tenant Improvements (or TI Phase); (iii) a certification of substantial
completion in Form AIA G704, (iv) a Certificate of Occupancy for the Premises
(or temporary Certificate of Occupancy if for a portion of the Premises); and
(v) copies of all operation and maintenance manuals and warranties affecting the
Premises.

 

6.10 Test Fit Allowance.

Landlord has provided to Tenant a test fit allowance (“Test Fit Allowance”) in
the amount of $[***] per rentable square foot of the Premises (exclusive of the
New Atrium Area) for third party design costs incurred by Tenant for the initial
preparation of test fit drawings and revisions thereto for the Tenant
Improvements. Tenant acknowledges that the remaining balance of the Test Fit
Allowance to which Tenant is entitled hereunder is the sum of $[***]. The Test
Fit Allowance is in addition to the TI Allowance and the Additional TI
Allowance.

7 MISCELLANEOUS

 

7.1 Number; Headings

Where applicable in this Work Letter, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The section
headings of this Work Letter are not a part of this Work Letter and shall have
no effect upon the construction or interpretation of any part hereof.

 

7.2 Attorneys’ Fees

If either party commences an action against the other party arising out of or in
connection with this Work Letter, then the prevailing party shall be entitled to
have and recover from the other party reasonable attorneys’ fees, charges and
disbursements and costs of suit.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

7.3 Time of Essence

Time is of the essence with respect to the performance of every provision of
this Work Letter in which time of performance is a factor.

 

7.4 Withholding of Consent

Whenever consent or approval of either party is required, that party shall not
unreasonably withhold condition or delay such consent or approval, except as may
be expressly set forth to the contrary.

 

7.5 Invalidity

Any provision of this Work Letter that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Work Letter shall remain in full force and
effect and shall be interpreted as if the invalid, void or illegal provision did
not exist.

 

7.6 Interpretation

The language in all parts of this Work Letter shall be in all cases construed as
a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

 

7.7 Successors

Each of the covenants, conditions and agreements herein contained shall inure to
the benefit of and shall apply to and be binding upon the parties hereto and
their respective heirs; legatees; devisees; executors; administrators; and
permitted successors, assigns, sublessees. Nothing in this Section 7.7 shall in
any way alter the provisions of the Lease regarding assignment or subletting.

 

7.8 Governing Law

This Work Letter shall be governed by, construed and enforced in accordance with
the laws of the Commonwealth of Massachusetts, without regard to its conflict of
law principles.

 

7.9 Power and Authority

Each of Tenant and Landlord guarantees, warrants and represents to the other
that the individual or individuals signing this Work Letter have the power,
authority and legal capacity to sign this Work Letter on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.

 

7.10 Counterparts

This Work Letter may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

7.11 Amendments; Waiver

No provision of this Work Letter may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant. The waiver by either
party of any breach by the other party of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.

 

7.12 Dispute Process

Any dispute between Landlord and Tenant with respect to any matter arising under
this Work Letter shall be submitted first to the Landlord Representative and
Tenant Representative named below for resolution. The initial Representatives of
the parties shall be as follows, unless a party gives written notice to the
other party that it is replacing its Representative:

 

Landlord Representative: Tom Andrews Tenant Representative: Edward Fitzgerald

The Landlord and Tenant Representatives shall meet one or more times to attempt
to resolve such dispute within the 5-business day period following the date that
the dispute is submitted to them. If, after such meeting(s), the parties have
been unable to resolve the dispute, either party may thereafter seek any
available legal remedy, at law or in equity.

 

7.13 Waiver of Jury Trial

To the extent permitted by Applicable Laws, the parties waive trial by jury in
any action, proceeding or counterclaim brought by the other party hereto related
to matters arising out of or in any way connected with this Work Letter.

 

7.14 Project Accounting

Landlord shall provide to Tenant (a) on a quarterly basis: (i) an updated report
as to certain costs of the Non-TI Project Improvements for the categories of
expense identified in the attached Schedule 7.14 (collectively, “Reported
Project Costs”), in the format attached hereto as Schedule 7.14 [***]. Any
Disclosed Documents so provided shall be subject to the following terms and
conditions:

 

  a) Any Disclosed Documents provided to Tenant shall be used by Tenant only for
the Special Permitted Use and for no other use. Specifically, the Disclosed
Documents shall be used only to prepare the financial statements to be disclosed
publicly by Tenant and shall not themselves be disclosed to third parties,
unless required solely for the purpose of the preparation or audit of such
financial statements (the “Preparing/Auditing Parties”).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  b) Any Disclosed Documents provided to Tenant shall be considered
“Confidential Information” and Tenant shall not copy, duplicate, deliver,
disclose or transmit the Disclosed Documents or their content to any third party
without Landlord’s express prior written approval, except to the
Preparing/Auditing Parties solely for the purpose of the preparation or audit of
such financial statements.

 

  (c) To the extent that any Disclosed Document will be prepared by a third
party, such Disclosed Document will be prepared in accordance with a specific
scope of work and maybe subject to specific limitations regarding its use by
third parties, including Tenant.

 

  (d) Neither Landlord nor any of its affiliates, employees, agents, successors
or assigns (collectively, the “Landlord Parties”), nor any third party that
prepared any Disclosed Document, has made or shall be deemed to have made any
representations, statements or warranties of any kind as to (i) the accuracy or
validity of the information contained in any Disclosed Document; or (ii) the
condition or cost of construction of the Project in any respect as a consequence
of providing the Disclosed Documents.

 

  (e) Tenant is responsible for making its own independent assessment and
investigation of the condition and cost of construction of the Project.

 

  (f) To the extent permitted under applicable law, Tenant agrees to indemnify,
defend and hold the Landlord Parties harmless from and against losses, costs,
damages, claims or causes of action (including, without limitation, any actions
initiated by Tenant shareholders) arising out of any use of the Disclosed
Information by Tenant or the Preparing/Auditing Parties, or their respective
agents, employees or representatives, including, without limitation, the Special
Permitted Use and any use in violation of paragraphs (a) and (b) above.

 

  (g) Tenant, for itself and its agents, affiliates, successors and assigns,
hereby releases and forever discharges each of the Landlord Parties from any and
all rights, claims and demands at law or in equity, whether direct or indirect,
known or unknown, foreseen or unforeseen, at the time of this First Amendment,
which Tenant has or may have in the future, arising out of the financial
information provided by Landlord in the Disclosed Documents. With respect to the
waiver and release set forth herein relating to unknown and unsuspected claims,
Tenant hereby acknowledges that such waiver and release is being made after
obtaining the advice of counsel and with full knowledge and understanding of the
consequences and effects of such waiver. Nothing set forth herein shall in any
way waive or limit any right or obligation of Landlord or of Tenant as otherwise
set forth in the Lease which either party now has or may have in the future.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

ARE-MA REGION NO. 48, LLC,

a Delaware limited liability company

By: Alexandria Real Estate Equities, L.P., a Delaware limited partnership, its
managing member By: ARE-QRS Corp., a Maryland corporation, its general partner
By:

/s/ Eric Johnson

Name:

Eric Johnson

Title:

Senior Vice President, RE Legal Affairs

TENANT:

ARIAD Pharmaceuticals, Inc.,

a Delaware corporation

By:

/s/ Edward M. Fitzgerald

Name:

Edward M. Fitzgerald

Title:

Executive Vice President, CFO

Hereunto Duly Authorized

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.